Rugg, C.J.
This is an action of tort, by a passenger upon an electric car of the defendant, to recover compensation for injuries sustained by reason of a window falling upon his hand. A summary of the material facts is that *433the plaintiff boarded the car at Orient Heights to go to Revere Street; that he had to change cars at Revere Beach; that after the change6he sat in about the middle of the car, no one being in the seat beside him and there being five to seven other people then in the car; that after the lapse of three or four minutes the car started and after going about a fifth of a mile the window, which like all or most of the others in the car was open, dropped upon and injured his hand. The place at Revere Beach where the plaintiff changed cars was called a terminal; it was not a building but was wide open; some of the cars ran around a loop and out on the return journey and on others the operator changed the signs, trolley and control, turned the seats and then started the car on the return trip. The cars start out on a regular schedule and in any event leave within a few minutes after arriving at this so called terminal; there is no car barn and no storage of cars and no employees engaged in the inspection or repair of cars.
A verdict was rightly directed for the defendant on these facts. The unexplained falling of the window was no evidence of negligence. Murphy v. Boston Elevated Railway, 229 Mass. 38, and cases there collected.

Judgment on the verdict.